CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Action
The amendment filed 3/17/21 has been entered.
A terminal disclaimer was filed 3/17/21; and approved by the Office on 3/17/21.
Claims 3, 12, 23 and 25 have been cancelled.
Claims 1, 2, 4-11, 13-22 and 24 are pending and have been considered.  
Summary
Applicant’s arguments see pages 7-8, filed 3/17/21, with respect to claims 1, 2, 4-11, 13-22 and 24 have been fully considered and are persuasive.
The double patenting rejection is withdrawn in light of the approved terminal disclaimer.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the Title as follows:
The title is too non-descriptive or ambiguous, therefore it has been amended. 

Reasons for Allowance
Claims 1, 2, 4-11, 13-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a diesel fuel composition comprising as an additive an ester compound which is the reaction product of an optionally substituted polycarboxylic acid or an anhydride thereof and an alcohol of formula ROH, wherein R is an optionally substituted hydrocarbyl group: and the additive includes compounds having the formula (Cl) or (C2): 
    PNG
    media_image1.png
    195
    192
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    192
    200
    media_image2.png
    Greyscale
, recited in the claims; which is outside the scope of prior art.
	GAO ET AL. (US PG PUB 20150322372) is the closest prior art that teaches:
GAO teaches in the abstract a method for preventing or reducing engine knock or pre-ignition in an engine lubricated with a lubricating oil by using as the lubricating oil a formulated oil. The formulated oil has a composition comprising at least one ester of a non-aromatic dicarboxylic acid. The at least one ester of a non-aromatic dicarboxylic acid preferably comprises at least one adipate ester (e.g., dialkyl adipate ester). A lubricating engine oil having a composition comprising at least one ester of a non-aromatic dicarboxylic acid (e.g., adipate ester). A fuel additive composition for use in a gasoline fuel composition or a diesel fuel composition. The gasoline fuel composition or the diesel fuel composition is used in a spark ignition internal combustion engine. The fuel additive composition comprises at least one ester of a non-aromatic dicarboxylic acid (e.g., adipate ester).

    PNG
    media_image1.png
    195
    192
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    192
    200
    media_image2.png
    Greyscale

Therefore any combination of GAO fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771